Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2019

The Court of Appeals hereby passes the following order:

A20D0185, A20D0197. DENNIS TYRONES v. MARK A. C. ROBINSON, AS
    TEMPORARY ADMINISTRATOR OF THE ESTATE OF VIOLA
    TYRONES.

      On October 22, 2019, after issuing a writ of possession in this dispossessory
action, the trial court entered an order awarding $40,000 in OCGA § 9-15-14 attorney
fees to Mark A. C. Robinson, Temporary Administrator of the Estate of Viola
Tyrones. Dennis Tyrones then filed an application for discretionary appeal on
November 21, 2019. Case No. A20D0185. The trial court also entered an order
denying Dennis Tyrones’s motion to vacate the denial of his motion for new trial on
November 1, 2019. Dennis Tyrones filed an application for discretionary appeal from
that order on December 2, 2019. Case No. A20D0197.               We, however, lack
jurisdiction in both cases.
      Ordinarily, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Singh v. Sterling United, Inc., 326 Ga. App. 504,
506-507 (1) (756 SE2d 728) (2014). Thus, where “the action began and continued
as a dispossessory action,” an appeal from any judgment in the action is required to
be filed within seven days pursuant to OCGA § 44-7-56. Radio Sandy Springs, Inc.
v. Allen Road Joint Venture, 311 Ga. App. 334, 335 (715 SE2d 752) (2011) (although
the issue of possession had been resolved, the notice of appeal from the trial court’s
order awarding past due rent was required to be filed within seven days because the
case retained its character as a dispossessory action); see also Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522 (521 SE2d 456) (1999) (appeal from order confirming
arbitration award in dispossessory proceeding was required to be filed within seven
days).
         This case began and continued as a dispossessory action, with the trial court
ultimately entering a writ of possession against Dennis Tyrones and an order for
attorney fees.1 Therefore, Dennis Tyrones was required to file his applications within
seven days of the date the orders were entered. See OCGA § 44-7-56. The deadlines
for filing applications for discretionary review are jurisdictional, and this Court
cannot accept an application not made in compliance with the applicable deadline.
See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
         Because both of these applications were filed more than seven days after the
entry of the orders sought to be appealed, they are untimely. Accordingly, these
applications are DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/20/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




         1
       In his applications, Dennis Tyrones acknowledges that this case began as a
dispossessory action, but asserts it did not remain a dispossessory action after Viola
Tyrones died and the conservatorship ended. However, he has not provided an
explanation or any relevant legal authority to support that position.